Appeal by employer and insurance carrier from decision of the State Industrial Board holding claimant an employee of the insured employer at time of her injury, that the accidental injury arose out of and in the course of her employment by said insured and that latter’s insurance policy issued by the carrier covered claimant’s employment; and from an award for temporary disability from. October 7, 1942, to February 23, 1943. The State Industrial Board’.*842findings as to the policy’s coverage as to place, employment, and identity of the insured employer are sufficiently supported by the evidence. Award affirmed, with costs to the State Industrial Board. All concur.